Citation Nr: 0023293	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-08 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from January 1969 to April 
1971.


FINDING OF FACT

The veteran's claim is plausible; competent clinical evidence 
has been submitted that potentially relates the veteran's 
current a psychiatric disorder, including PTSD to his 
inservice experiences in Vietnam.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a psychiatric disorder, including PTSD is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table). 

Service personnel records reveal that the veteran served in 
Vietnam and that in 1970 and 1971, he participated in 
operations against hostile forces in Danang, Republic of 
Vietnam.  The veteran's Form DD214 confirms that he received 
the Vietnam Service Medal and the Vietnam Campaign Medal with 
device.

A PTSD questionnaire received in March 1998 is of record.  
The veteran maintains that he witnessed several incidents 
that resulted in death, that he was hit by rocket fire, that 
one of the Marines stepped on a land mine and was instantly 
killed, that in a convoy, one of the trucks was hit by a mine 
and the driver and one passenger were killed, and that on 
work detail, he saw a pile of decomposed Vietnamese bodies. 

Pursuant to Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000), 
the Board has determined that this veteran has submitted a 
well-grounded claim.  VA outpatient records dated in December 
1997 in which the examiner diagnosed PTSD and recited the 
veteran's combat experiences in Vietnam read together with 
the veteran's contentions, provide a sufficient nexus to link 
his disorder to service.  The Board emphasizes that the well-
grounded standard is a low threshold, see Morton v. West, 12 
Vet. App. at 477.  Accordingly, as this claim is found to be 
well grounded, VA has a duty to assist in the development of 
facts relating to this claim.  38 U.S.C.A. § 5107(a). 

ORDER

The veteran's claim for entitlement to service connection for 
a psychiatric disorder to include PTSD is well grounded.  To 
this extent, the appeal is granted.


REMAND

As noted above, VA clinical records in dated in 1997 support 
a current diagnosis of PTSD and suggest a possible 
relationship between the veteran's post-service psychiatric 
disorder and his period of service in Vietnam.  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  Thus, the Board remands this 
matter for the following development:

1.  The RO should request that the 
veteran provide details of his inservice 
stressors that he attributes to the 
development of his psychiatric disorder, 
including PTSD.  The veteran should be 
prepared to give dates, names, locations, 
and any other such details specific to 
his allegations.  

2.  Upon obtaining the above information 
from the veteran, the RO should attempt 
to obtain supporting evidence of the 
reported stressors.

3.  The RO should then schedule the 
veteran for a psychiatric examination.  
The veteran's claims folder must be 
available during such examination.  The 
examiner should specifically address 
whether the veteran has PTSD, and if so, 
describe, if possible, the etiology of 
his psychiatric disorder.  

4.  The RO should then review the 
veteran's claim.  All pertinent law and 
regulations should be considered.  If the 
veteran's claim remains denied, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include, but not be 
limited to, any additional pertinent law 
and regulations and a complete discussion 
of the action taken on the veteran's 
claim.  Applicable response time should 
be allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 



